John F . Davis: -- upon the user of the machine and that is true, but the rate of $250 is determined by the kind of machine. Section 4462 (a) (2) refers to so-called slot machines which operate by means of insertion of a coin, token or similar object and machines which by application of the element of chance may deliver or entitle a player -- player to receive cash premiums, merchandize or tokens. This language does not refer to machines, which may be used so that they entitle a player to receive cash but machines which do entitle a player to receive cash. Also, if the --
Speaker: Don't they -- don't the machines do that?
John F . Davis: They do not, Your Honor. There's nothing on the machine which indicates that the player is entitled to any cash whatsoever. The machine merely indicates that he's entitled to some free plays, whether the -- whether the location owner does that or not is a matter for his own -- that's his own performance and not that -- that is indicated by the machine in any way.
Harold Burton: Justice Goodwill has written on the machine or told the man that --
John F . Davis: Well, it may be, Your Honor, but we -- it raises some serious problems, I would think, because if a machine has -- one day is a -- a machine that is to be taxed $10 on another day, it's a machine that's to be taxed at $250 depending upon what a particular user does on one day. I think that that is -- introduces some serious problems in regard to the enforcement of such a statute. Furthermore, if that were true, any vending machine, a candy vending machine could be made a so-called slot machine merely by removing the candy brand identification labels on the machine because that would introduce the element of chance. He would then have the requirement of the insertion of a coin, the element of chance because you wouldn't know what type of candy bar you would receive and you would receive it properly, which would then satisfy the interpretation which the Government contends for.
Harold Burton: As far as (Inaudible)
John F . Davis: Well, that may be, Your Honor, but I think that -- that -- it would mean that any type of machine would be subject to this tax and a person who was not exceedingly learned in this, in the law would be a violator at any time by any -- any time by any such innocent thing as that, removing the names of the candy bars.
Earl Warren: Suppose you just took the arm or the one-armed bandit and used an electric button that would propel a bar or something to start it. Would that change the character of the machine to such an extent that it wouldn't be taxable?
John F . Davis: No. I believe that the Circuit Court for this -- the Court of Appeals for the Seventh Circuit has held that such a device is -- is not -- does not change the character of the slot machine. That same Court in its opinion also said however that a slot machine is a machine that has an insignia on it.
Earl Warren: It has what?
John F . Davis: Insignia with fruit, and bells, and so forth.
Earl Warren: I beg your pardon.
John F . Davis: It has insignia on it which -- with fruit, and bells and so forth, but that constitutes a --
Earl Warren: And that's the only time the one-armed bandit is -- is recognized?
John F . Davis: According to that Court, yes Your Honor.
Earl Warren: Well, how about this -- these other ones that are more orthodox than that, that were in existence with the old duty machines to -- not to name of them?
John F . Davis: I'm not familiar with those, Your Honor. I'm sorry.
Charles E. Whittaker: (Inaudible)
John F . Davis: Yes, Sir.
Charles E. Whittaker: In your argument, if any of the facts due to the word (Inaudible) thus, the overall assumption is to operate (Inaudible), these are applications by whom?
John F . Davis: Well, it -- it seems to me, Mr. Justice Whitaker that that phrase must be read in connection with the fact that the word before it or the subject to which it -- to which the clause refers are the machines themselves and they may deliver or entitle a player to a cash. And therefore, that it would be the application of the element of chance in connection with the machine itself that the machine itself would -- would be the object that must be looked to, not the fact that two players at the side maybe betting upon the outcome of the machine for example. Also, if it could be said that the tax was upon the use of the machine and says the machine itself -- a question arises as to whether the tax is applicable to the misuse of the machine as distinguished from its use. Mr. Justice Brennan, when Government Counsel was arguing, he asked about the payouts on this machine, and the record shows that this agent was on the premises for six hours. And apparently, it's fairly clear from the record that he played the machine for several of those hours and that he observed other people playing the machine during that entire six-hour period. During that period, he received the $1.20 and another player received $1. That's $2.20 cents in six hours. I'm referring to this merely to show that this is not at all like a slot machine. A slot machine would deliver $2.20 cents in a period of a few minutes.
Earl Warren: Maybe.[Laughter] Do you mean -- do you mean that by -- by that that -- that there's so little chance of winning on this kind of an operation that it can't --
John F . Davis: No.
Earl Warren: -- reasonably be called a gambling chance?
John F . Davis: No. I mean that this is an amusement game that people are not there to collect money there. They're there to enjoy themselves by operating the machine.
Earl Warren: Well, do you mean to say that taking this by and large and nationwide that the income from games of this kind would be de minimis?
John F . Davis: I would think it would be. Yes, Your Honor. I think that's true.
William J. Brennan, Jr.: Well, would that bring outside the Act of one-armed bandit without -- it's delivered only $2.20 cents in six hours of play?
John F . Davis: That's the question which I've been a little bit concerned about when reading the Treasury Regulations which the Government refers to. Two examples are given in those Treasury Regulations. One is a pinball game which refunds free plays and cash. The second refers to what I believe we would call a one-armed bandit regardless of whether it pays out or not. Now, I believe that that second example given in the Regulation is clearly erroneous because the statute itself says that the -- not only must the machine be a slot machine but it must require the insertion of a coin, the application of chance and the payout of money or property. Therefore, I will argue that both those examples are erroneous. And since the second one is clearly so, there's no reason why the -- the first one isn't equally so. The -- now, to answer your question, whether a slot machine, which only paid out $2.20 cents would come outside the $250 hard tax. I believe it would not but it is still a slot machine. However, when we're talking about the machines in this case which are not one-armed bandit slot machines, we then must -- I believe the Government -- the Government might show that these are at least so similar to one-armed bandits that they could fall into that -- into that category. And the fact that they pay out this infrequently, it doesn't mean that they're -- the chances are that much less, but merely that the people play off the games. They don't ask for the money. In this case, the agent himself won some games. He played off so many and received cash for some. The lady who testified in behalf of the United States, the patron testified that she had won a certain number of games. She played off some of them and then when she's tired of that, she asked for the dollar that she had.
William J. Brennan, Jr.: Well, of course, the statutory language though is, may deliver or entitle. I suppose, may modified some title through that --
John F . Davis: I think that --
William J. Brennan, Jr.: -- or may entitle the person playing to receive cash.
John F . Davis: But still, all of the --
William J. Brennan, Jr.: I mean, he's entitled to test not whether in fact, does it?
John F . Davis: I think that's correct but that, yet, in every case it must be a slot machine and that a slot machine -- a one-armed bandit type slot machine that may or may not pay out or entitle the person to receive cash would be within this $250 category.
William J. Brennan, Jr.: Well, I gather your argument in any event is that so-called slot machine means only one-armed bandits.
John F . Davis: Yes, it is Your Honor.
William J. Brennan, Jr.: Now, on what do you -- what do you support then?
John F . Davis: The language I think itself, but in addition to that, I think the legislative history is -- is fairly conclusive. The original bill that was proposed provided for a single tax for $25 on two categories of machines. And the two categories were set out as so-called pinball machines and so-called slot machines. Then, after hearings were held, it was decided to differentiate the tax and put a $10 tax on pinball games and a $50 tax on slot machines. And that was the way the statute was originally enacted with two categories, one relating to pinball games and one to slot machines with the two different taxes. And in 1942, when the tax was amended, what Congress did according to the language of the reports that were issued by the congressional committees who considered the matter was to broaden the $10 category to include other amusement devices such as music machines and gun games and other types of games that would be found in a -- what used to be called penny arcades. Those reports by the congressional committee has indicated that -- and I'm quoting, “Under this amendment, there will be included in addition to pinball machines a great variety of other machines such as baseball and football games, machinegun games, music machine, so-called jukeboxes, and many other types.” So that -- at that point, Congress was broadening that category to include other games but keeping pinball games in the $10 category which was mutually exclusive from the so-called slot machine category $250. The Treasury Regulation which was adopted originally in 1942 as the Court of Appeals states, I think correctly that it is inconsistent with the statute. In addition to that, the tax returns, which appear on pages 94 and 95 of the record, indicate that the Government up until 1952 and the 1952 date is a date, which was testified to by one of the Government's witnesses. Up until 1952, the tax returns stated, “Coin-operated amusement devices, pinball and all other amusement or music machines $10 each and coin-operated gaming devices slot machines and all other machines, $100 each.” That was before the change was made to $250.
William J. Brennan, Jr.: Well, it's -- and all other machines involving element of chance.
John F . Davis: Oh, that's correct, Your Honor, but as long as pinball games are in the other category, they cannot be in the second one also.
William J. Brennan, Jr.: Well, even though they involved an element of chance? First line doesn't seem to have any reference to any -- can borrow other machine involving the element of chance, does it?
John F . Davis: Well, I -- I think that it can be said that when you read the -- the only thing you will have the opportunity to do is read the description of these games. If you will see that they are typical pinball games that -- this isn't a special kind of a pinball game. This is the kind of pinball game that everyone recognizes. Now, if a person must have a -- a patent lawyer to determine whether a pinball game is one kind or another kind involving a, well, more of a patent lawyer or an engineer or someone who can determine at every point whether this involves an element or chance -- of chance or not, it would result in a, I would think a chaotic situation in regard to the proper enforcement of this tax. Also --
William J. Brennan, Jr.: Well, if it's in this two found tests though, it must involve not only an element of chance but also that it delivers or entitles the player to cash, a premium or something else.
John F . Davis: That's true and also must be a slot machine, which I think to support an element.
William J. Brennan, Jr.: What do you do with the -- the Government's argument derived from that 1942 Amendment on the 1-cent vending machine?
John F . Davis: I believe that's a case where Congress may say something in a general manner and if enough people say that they think there's a question as to whether their particular activity is covered or not, it's very possible that Congress will cover that specifically even though it's been covered generally in the statute itself.
William J. Brennan, Jr.: Yes, but the 1-cent vending machine companies must have been afraid that they might come within slot machine, must they not, to ask special provision for themselves?
John F . Davis: Well, the -- at that time, the statute had recently been enacted. I suppose everyone was afraid that anything could happen. But after 1942, it was another 13 or 14 years before -- apparently, there was any enforcement of this statute even against pinball games that pay off in money. And I say that because not only it's the first time it has come to this Court, this issue, but also -- and the statute has been in effect since 1941. No Court of Appeals ever passed upon it. Yet, today, the Government says, “We have confiscated 500 machines. We have 14,000 machines that are paying this tax,” because there are many people involved. I submit that there would have been some adjudication to this issue before today if that statute had been enforced against pinball games that pay off money. Also, in the drive to -- the counsel says there's one inconsistent ruling. There are few others that tend to support this conclusion we reached on pages 89 and 90 of the record. And also the Government hasn't produced any rulings which are contrary to the so-called inconsistent interpretation and I assume that there are any such rulings that they would have had accessed to them and produced them. In regard to the question about skill, and whether there is any skill or chance or whether one predominates over the other in any of these machines, I suppose we would all agree that you can't find the machine outside of one-armed bandit that doesn't have some element of chance and some element of skill. In this case, the Government witnesses testified this patron who was in the resort testified that she thought she was able to use a skill to determine the result to some extent. The agent himself who came in and demanded the tax contended -- admitted on -- on cross-examination that by operating the plunger in a certain way by nudging the machine, it was possible to affect the result. Even the manufacturer of a competing machine made that admission that there was skill involved in this particular machine. Although, if you obviously would -- since he was a competitor, he would have the inclination to say otherwise that he possibly could. In my conclusion, I think that the statutory language may not be as clear as one side or the other would wish. I think it is clear enough to indicate and certainly more clearer in regard to supporting the interpretation placed upon that language by the Court of Appeals and on the opposite contention. A legislative history supports that language and there's nothing in the -- outside of these two tests that should change the result to the Court of Appeals.
Earl Warren: Were there any further, Mr. Davis?
John F . Davis: I have nothing to add, Your Honor.
Earl Warren: Very well.